Citation Nr: 1136037	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-15 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, to include depression and dementia with a depressed mood.  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and the Veteran's son



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1944 to November 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the New York, New York, Regional Office (RO) which denied service connection for PTSD, depression, anxiety, and a sleep disorder.  In August 2008, the Veteran submitted a notice of disagreement (NOD).  In April 2009, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In May 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2010, the RO granted service connection for PTSD, also claimed as anxiety and a sleep disorder; assigned a 30 percent evaluation for that disability; and effectuated the award as of September 21, 2007.  In November 2010, the Veteran submitted a NOD with the initial evaluation assigned for his PTSD.  In April 2011, the RO increased the initial evaluation for the Veteran's PTSD from 30 to 50 percent disabling.  In April 2011, the RO issued a SOC which addressed the initial evaluation of the Veteran's PTSD and a supplemental statement of the case which addressed service connection for depression currently diagnosed as dementia with depressed mood.  In August 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the Veteran submitted a Motion to Advance on the Docket. The Board granted the Veteran's motion.  During the hearing, testimony was presented regarding the increased rating that provided sufficient information for the hearing testimony to be considered a substantive appeal.   The hearing testimony has been transcribed and the transcript is included in the claims folder.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issue of service connection for a chronic acquired psychiatric disorder other than PTSD, to include depression and dementia with a depressed mood, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

The transcript of the August 2011 hearing on appeal may be reasonably construed as a claim for special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's PTSD has been objectively shown to be productive of essentially total occupational and social impairment due to gross impairment of his thought processes and communication; an inability to perform his activities of daily living; disorientation to time; and a Global Assessment of Functioning (GAF) score of 30.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the Veteran's PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants a 100 percent schedular evaluation for the Veteran's PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.  


I.  Historical Review

The Veteran's service personnel records reflect that he served as a photographer in the Philippines and Korea during World War II.  The report of a September 2010 VA examination for compensation purposes states that the Veteran was diagnosed with PTSD secondary to his traumatic combat exposure.  The examiner advanced a GAF score of 30.  In October 2010, the RO granted service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of September 21, 2007.  In April 2011, the RO increased the initial evaluation for the Veteran's PTSD from 30 to 50 percent disabling.  


II.  Evaluation 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  A 50 percent evaluation is warranted for PTSD which is productive of occupational and social impairment occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran advances that his PTSD is productive of profound impairment of his daily and occupational activities and renders him unemployable.  

A November 2007 VA mental health clinic evaluation notes that the Veteran complained of "features of PTSD."  On mental status examination, the Veteran exhibited a tense and anxious affect, fair contact, clear sensorium, and no suicidal or homicidal thoughts.  An impression of PTSD and a GAF score of 55 were advanced.  

VA psychiatric clinical documentation dated in March and April 2008 indicates that the Veteran complained of "features of PTSD."  He was reported to have forgotten to pick up his prescribed medication and to have gone without the medication for over a month.  The Veteran was observed to be alert, forgetful, despondent, and neither suicidal nor homicidal.  

A December 2008 VA mental health clinic evaluation states that the Veteran was seen after he had expressed suicidal thoughts during a contemporaneous VA eye clinic appointment.  The Veteran denied any current intentions of hurting himself or others.  The Veteran's history of PTSD was noted.  The Veteran was observed to be alert and oriented times three.  On mental status examination, the Veteran exhibited an uncooperative attitude; a "full range, intense quality, and appropriate to C/S" affect; an angry mood; logical and goal directed thought processes; intact memory; limited insight and judgment; and no delusions, hallucinations, or suicidal or homicidal ideation.  An Axis I diagnosis was deferred.  A GAF score of 50 was advanced.  

At the September 2010 VA examination for compensation purposes, the Veteran complained of severe chronic intrusive war memories; depression; anger; anxiety; daily panic attacks; being constantly "on guard;"screaming and sweating in his sleep; insomnia; isolation; memory problems; and impaired concentration.  The Veteran's family reported that the Veteran had gotten lost while in his own neighborhood on several occasions.  The Veteran was observed to be oriented to both person and place, but not to time.  On mental status examination, the Veteran exhibited a depressed mood; generally normal speech which was occasionally irrelevant and illogical; obsessive and ritualistic behavior such as hypervigilance; impaired impulse control; poor attention and concentration; impaired short and long-term memory; and no delusions, hallucinations, or current suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD and dementia with depressed mood.  A GAF score of 30 was advanced.  The examiner commented that:

In this psychologist's opinion, the Veteran's cognitive impairments are basically the symptoms of his dementia, whereas the symptoms for his PTSD are intrusive war memories, screaming in his sleep, being isolative, angry, avoiding talking about the war, and avoiding war-related stimuli such as war movies.  Both of these Axis I diagnoses contribute to his low GAF score of 30.  However, it is not possible to distinguish their unique contribution to his low GAF score of 30.  

In an August 2011 written statement, the accredited representative advanced that the Veteran was unemployable due to his service-connected disability.  

At the August 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had periods when he could not "think straight" and could not remember things.  The Veteran's wife testified that the Veteran often sat alone in his room or outside for periods of time at family gatherings and required her constant attention in order to perform his activities of daily living.  The Veteran's son testified that the Veteran was depressed; had an impaired ability to communicate; often sat outside by himself; and required his wife to dress him and to tell him when to bathe and to brush his teeth.  

The Board has reviewed the probative evidence of record including the testimony and written statements on appeal.  At the September 2010 VA psychological evaluation, the Veteran was diagnosed with both PTSD and dementia with depressed mood.  A GAF score of 30 was advanced.  The examiner clarified that both the Veteran's service-connected PTSD and his nonservice-connected dementia with depressed mood "contribute to his low GAF score of 30" and it was "not possible to distinguish" each disability's "unique contribution to his low GAF score of 30."  

The Court has directed that when it is not possible to separate the effects of the Veteran's service-connected disability from his nonservice-connected disorders, such signs and symptoms are to be attributed to the service-connected disability upon application of 38 C.F.R. § 3.102 (2010).  That regulation requires that all reasonable doubt be resolved in the Veteran's favor.  Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Board will attribute all the Veteran's chronic psychiatric symptoms and impairment to his service-connected PTSD.  The Board finds that the VA examination report is the most probative evidence concerning the severity of the service-connected psychiatric disorder and its manifestations since the claim for service connection was filed.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 21 to 30 denotes behavior which is considerably influenced by delusions or hallucinations; serious impairment in communication or judgment; or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Veteran and his family testified on appeal that the Veteran exhibited an inability to communicate coherently; isolated himself from others; and required his wife's constant assistance with performing his activities of daily living.  The Board finds that such testimony is both competent, credible, and probative as to the Veteran's chronic psychiatric disability picture.  At the most recent VA examination for compensation purposes, the Veteran's PTSD was objectively shown to be productive of a GAF score of 30 representing essentially total occupational and social impairment due to gross impairment of his thought processes and communication, an inability to perform his activities of daily living, and disorientation to time.  Such findings clearly merit assignment of an initial 100 percent schedular evaluation for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Board has considered whether staged ratings are warranted based on distinct facts showing that different ratings are warranted, however, the overall severity of the service-connected condition has not varied to such an extent that staged ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A 100 percent schedular evaluation for the Veteran's PTSD is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

The Veteran asserts that service connection for a chronic acquired psychiatric disorder other than PTSD, to include depression and dementia with depressed mood.  

A June 2011 written statement from A. Bertelle, M.D., indicates that he was the Veteran's physician.  The doctor noted that the Veteran had been diagnosed with and treated for PTSD, anxiety, dementia, and depression with a residual sleeping disorder.  Clinical documentation of the cited treatment record is not of record.  He stated that it is more likely than not that the conditions were related to service.  While no rationale was provided for the opinion and it is therefore inadequate to support an award of service connection, it is sufficient to warrant a VA examination.   McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In a July 2011 Report of General Information (VA Form 21-0820), the Veteran's spouse reported that the Veteran had "recently come home from a stay in a private facility."  Clinical documentation of the cited inpatient treatment is not record.  Additionally, the Board observes that VA clinical documentation dated after March 31, 2011, is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, since the Veteran is service-connected for PTSD, the RO should inform him how to satisfy the criteria for service connection on a secondary basis pursuant to the Veterans Claims Assistance Act (VCAA).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection as secondary to the Veteran's service-connected PTSD.

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic acquired psychiatric disabilities, other than PTSD, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact A. Bertelle, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  

3.  Associate with the claims file all relevant VA clinical documentation pertaining to treatment of the Veteran after March 31, 2011, if any.

4.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his claimed psychiatric disorder, other than PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified psychiatric disability, other than PTSD to include depressive disorder and dementia with a depressed mood, had its onset during active service; otherwise originated during active service; and/or is etiologically related to service.  If not, is it at least as likely as not that any disorder found is due to or caused by the service connected PTSD.  If not, is any psychiatric disorder other than PTSD increased in severity beyond its natural progression due to the service-connected PTSD disability.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


